Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 2, 7-9 and 11-15 have overcome the 101 rejections and the rejections are withdrawn.
Applicant’s filing of a Terminal Disclaimer has overcome the Double Patenting rejection.
As stated in the Office Action of December 6, 2021, the Prior Art of record does not disclose the claimed feature undoing a change to design preferences, feature properties and/or project properties of a solar collector installation based on the snapshot.
Canon Kabushiki Kaisha (EP 0 973 106 A2):
a representation of an installation worksite, the representation comprising feature properties corresponding to physical features of the worksite and a solar collector installation layout including solar collectors arranged on at least one surface feature of the worksite; (Fig. 14); 
generating a plurality of differing versions of project state information (P[0061]; [0062] and [0064]; Abstract: the system is used to design solar cell module layout based on inputted parameters, thus each new design is a version of a solar cell module layout), 
wherein each version of project state information is comprised of design preferences, feature properties, and project properties (Fig. 6 and P[0062]), 
wherein each of the versions correspond to an alternative solar collector installation layout, the alternative solar collector installation layout for each version resulting from the differences between the design preferences, feature properties, and project properties (Fig. 6 and P[0062] and [0064]), 
wherein each of the differing versions share at least some of the project state information (P[0051]); 
receiving user input in the user interface indicating one or more changes to the user-defined sign preferences, feature properties or project properties included in the particular version of the project state information; (P[0054]: changes are received to initial values)
Haris et al. (US Pub. No. 2001/0013004): discloses running comparison reports (P[0011]) and a representation identifying differing version depicting the unique set associated with at least one of the differing versions. (P[0095]: contracts page provides a view of all the contracts created; thus differing design output.)
Saxena (US Pub. No. 2005/0131964): [0020] When deleting a previously-inserted object, a check is made whether a snapshot of the current version of the object has been taken (i.e. whether a configuration to which the object belongs has been copied). If the snapshot was not taken, then the object and its relationships are deleted if the object is a primary object. If the to-be-deleted object is a child object, and another object is its parent, then a check is made as to whether the Vmin of the child object is same as the current version number of the parent, and if so the child object and its relationships are deleted.
Grubov et al. (US Pub. No. 2009/0307277): [0003] A database system may also provide a snapshot mechanism that allows the state of a database at a snapshot time to be preserved in a "snapshot." Once a snapshot is created, subsequent changes to the database are not reflected in the snapshot. For example, a snapshot of a database may be made at the end of each quarter and quarterly reports can be run against that snapshot even though the database may continue to be modified. Instead of making a complete copy of the database, a snapshot mechanism may copy only those portions of the database as they changed after the snapshot is created. The snapshot technology may monitor for changes in the database and create a copy of those portions that are to be changed. Thus, the state of the database at the time of the snapshot includes the copied portions and the remaining portions of the database that have not been changed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629